department of the treasury internal_revenue_service washington d c ripe eb ue jun tax_exempt_and_government_entities_division uics dollar_figure legend taxpayer a individual b plan x plan y date date date date age state f dear this is in response to the correspondence submitted by ' your authorized representative as supplemented by correspondence dated in which you through your authorized representative request a series of letter rulings under sec_401 and sec_402 of the internal_revenue_code code the following facts and representations support your ruling_request and taxpayer a whose date of birth was date died on date a resident of state f without having attained age at her death taxpayer a was a participant in plan x a defined contribution profit-sharing_plan which your authorized representative asserts was is qualified within the meaning of code sec_401 and in plan y a money_purchase_pension_plan which your page authorized representative asserts was is qualified within the meaning of code sec_401 attached to your ruling_request were favorable determination letters relating to plan x and plan y dated date the documentation which accompanied your ruling_request includes a beneficiary designation dated date signed by taxpayer a relating to her interests in plans x and y in which she named individual b as the beneficiary of her interest in plans x and y individual b is taxpayer a’s sister was alive as of the date of this ruling_request taxpayer a was not married at her date of death individual b individual b was age individual b is also the trustee of plans x and y and at all times relevant to this ruling_request the administrator of the estate of taxpayer a in it has been represented that distributions from plan x and pian y with respect to calendar years required_distribution rules of code sec_401 have been made to individual b intended to satisfy the minimum and it has also been represented that prior to the purchase of the annuity_contract s referenced below distributions from plan x and plan y with respect to intended to satisfy the minimum_required_distribution rules of calendar_year code sec_401 will be made to individual b the provisions of plan x and of plan y indicate in relevant part that distributions to the beneficiary of a plan participant may be made by the purchase of an annuity as long as payments under any purchased annuity are not made over a period extending beyond any period permissible under code section furthermore relevant sections of plans x and y provide that the a annuity option is available to all beneficiaries the trustee of plan x and plan y intends to purchase individual nontransferable annuity_contract s either fixed or variable that your authorized representative asserts will satisfy the requirements of sec_401 of the internal_revenue_code with all of the benefits standing to taxpayer a’s credit under plan x and plan y as of the date of purchase that are payable to individual b said purchase s will occur no later than december annuity_contract s will be purchased with the amounts standing to the credit of taxpayer a under plans x and y _ not be commingled for the purpose of purchasing the annuity_contracts in other words the plan account balances will separate page it has been represented on your behalf that the expected payout from each annuity_contract referenced above as of each contract's annuity_starting_date disregarding any increases in annuity payments after each contract's date of determination will exceed the amount_paid for such contract the annuity_contract s will be issued with individual b as the trustee of plan x and the trustee of plan y listed as the owner s and individual b individually listed as the annuitant thereof as a result the annuity_contract s will be originally owned by the trustee of plan x and of plan y said annuity_contract s will subsequently be distributed by the trustee to individual b individually said annuity_contract s will provide for installment distributions over a period certain that will not exceed the life expectancy of individual b beginning not later than the end of calendar_year your authorized representative has asserted on your behalf that the term nontransferable variable_annuity contract means a contract issued by an insurance_company that promises to make distributions based upon the investment performance of the underlying segregated_asset accounts in which the annuity funds are invested the segregated_asset accounts are generally mutual funds that are controlled by the insurance_company issuing the annuity_contract and that are valued at their net asset value on a daily basis the calculation of the code sec_401 minimum_required_distribution with respect to a calendar_year from such a contract will be determined with reference to the net asset value of the various segregated_asset accounts in which the an annuity funds are invested as of december of the previous calendar_year owner of a variable_annuity contract has unlimited discretion to transfer annuity funds between and among the various segregated_asset accounts the annuity_contract s will provide that if the annuitant were to die prior to receiving all of the distributions due under the contract installment distributions may continue to be made to the individual or entity properly named to receive subsequent annuity distributions however said individual or entity will receive annuity distributions over a period certain not extending beyond the remaining unexpired unrecalculated life expectancy of individual b the fixed and variable_annuity contract s referenced above will contain an endorsement that will provide that once the annuity_contract has been distributed from either plan x or plan y to the beneficiary no portion of the owner's interest in the contract may be transferred or assigned furthermore the annuity_contract s will provide that it may not be sold discounted or pledged as collateral for a loan or be security for the performance of an obligation page as noted above it has been represented that minimum required distributions within the meaning of code sec_401 with respect to will be taken from both plan x and plan y prior to the calendar_year purchase of the annuity_contract s referenced above the annuity_contracts will be purchased with the full amounts remaining to taxpayer a’s credit under plans x and y after the calendar_year required distributions are made based on the above facts and representations you through your authorized representative request the following letter rulings that the purchase by the trustee of the trust s of either plan x and or plan y of one or more individual nontransferable annuity_contract s per plan whether fixed or variable issued with the trustee as owner and with individual b as annuitant with all of taxpayer a’s interest in either plan x and or plan y payable to individual b will not result in a taxable_distribution to individual b that the distribution of any individual nontransferable annuity_contract referenced in the first letter_ruling request from the trustee of either plan x and or plan y to individual b shall not result in a taxable_distribution to individual b that individual b may be treated as the designated_beneficiary as that term is used for purposes of code sec_401 of taxpayer a’s benefit under plan x and plan y that in determining the required minimum distributions from any individual nontransferable variable_annuity contract s discussed in the letter rulings referenced above the value of the individual nontransferable variable_annuity contracts shall be determined at the appropriate valuation_date of each calendar_year that with respect to plan x a required_minimum_distribution only for the need be made to individual b from plan x prior to calendar_year the purchase of an annuity_contract that with respect to plan y a required_minimum_distribution only for the calendar_year the purchase of an annuity_contract will be made to individual b from plan y prior to page that the service’s responses to the fifth and sixth ruling requests above are contingent upon plan x’s and plan y’s trustee’s purchasing the annuity_contract s referenced herein no later than december and that with respect to calendar years beginning with calendar_year code sec_401 required distributions with respect to taxpayer a’s interest under either plan x and or plan y may be made to individual b over the non-recalculated life expectancy of individual b commencing no later than december calendar_year on the single life table found in sec_1_401_a_9_-1 of the final income_tax regulations question and answer-1 ' individual b’s life expectancy i sec_33 years based with respect to with respect to your ruling requests sec_401 of the internal_revenue_code provides certain requirements applicable to qualified_retirement_plans code sec_402 provides the rules governing the taxation of distributions received from the tax-qualified trust associated with a plan qualified within the meaning of code sec_401 code sec_402 provides in general that amounts distributed from the trust associated with a code sec_401 qualified_plan which trust is exempt from tax pursuant to code sec_501 shall be taxed to the distributee in the taxable_year of the distributee in which distributed in accordance with the rules of code sec_72 sec_1_402_a_-1 of the income_tax regulations provides in relevant part that if the trust associated with a code sec_401 qualified_plan distributes a transferable annuity_contract to an employee the entire fair_market_value of the annuity_contract is includible in the gross_income of the employee unless the contract is made non-transferable within days of distribution code sec_401 provides in relevant part that for purposes of code sec_402 the term annuity does not include any contract or certificate issued after date which is transferable if any person other than the trustee of a_trust described in code sec_401 which is exempt from tax under code sec_501 is the owner of such contract or certificate ‘code sec_401 in general sets down the rules governing minimum required distributions from retirement plans qualified within the meaning of code sec_401 code sec_401 provides in short that distributions to a qualified_plan participant must begin no later than april of the page calendar_year following the later of- the calendar_year in which the employee attains age or il the calendar_year in which the employee retires subclause ii of clause i does not apply to a s-percent owner’ as that term is defined in code sec_416 code sec_401 provides that with respect to an employee plan participant who dies prior to his required_beginning_date as that term is defined in code sec_401 distributions of that employee’s entire_interest under a plan must be made within years of the employee's death code sec_401 provides an exception to the 5-year rule above with respect to distributions made to or for the benefit of a designated_beneficiary as long as said distributions begin not later than year after the death of the employee and as long as said distributions are made over the life of the beneficiary or over a period not extending beyond the life expectancy of such beneficiary final and temporary income_tax regulations under sec_401 and sec_408 were published in the federal_register pincite federal_register date final regulations also see 2002_19_irb_852 the preamble to the final regulations provides in relevant date part that the regulations apply for purposes of determining required minimum distributions for calendar years beginning on or after date in addition the final regulations have been modified in part see r b date the modification to the final regulations may also be relied upon with respect to required distributions for the and subsequent calendar years sec_1_401_a_9_-3 of the final regulations question and answer-3 provides in relevant part that in order to satisfy the exception in code sec_401 to the 5-year rule_of code sec_401 with respect to a non-spouse beneficiary distributions must begin no later than the end of the calendar_year immediately following the calendar_year of the employee's death sec_1_401_a_9_-4 of the final regulations q a-4 a provides that an individual must be a beneficiary as of the date of death of a plan participant in order to be treated as a designated_beneficiary furthermore in general a plan participant’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of the employee’s death pee sec_1_401_a_9_-4 of the final regulations q a-4 c provides in general that for purposes of this a-4 an individual who is a beneficiary as of a plan participant's death but who dies prior to september of the calendar_year following the calendar_year of the plan participant’s death is still to be treated as the designated_beneficiary for purposes of computing minimum required distributions after the employee's plan participant's death the preamble to the final regulations provides in relevant part that the final regulations clarify that if a designated_beneficiary dies during the period between the employee’s date of death and september of the year following the year of the employee’s death the individual continues to be treated as the designated_beneficiary for purposes of determining the distribution period rather than the successor beneficiary sec_1_401_a_9_-5 of the final regulations q a-5 b provides in - general that if an employee dies prior to his required_beginning_date having designated a beneficiary in order to satisfy the requirements of code sec_401 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is the remaining life expectancy of the employee’s designated_beneficiary determined in accordance with either paragraph c or paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary's remaining life expectancy is determined using the beneficiary's age as of the beneficiary's birthday in the calendar_year immediately following the calendar_year of the employee’s death subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of death in sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary sec_1_401_a_9_-5 of the final regulations q a-1 e provides in relevant part that distributions from a defined_contribution_plan may be made by the purchase of an annuity_contract from an insurance_company in accordance with a-4 of sec_1_401_a_9_-6t with the employee's entire individual_account if such an annuity is purchased after the date determined under a-3 of sec_1_401_a_9_-3 in the case of distributions commencing after death payments page under the annuity_contract purchased will satisfy sec_401 for distribution calendar years after the calendar_year of purchase if payments under the annuity_contract are made in accordance with sec_1_401_a_9_-6t in such a case payments under the annuity_contract will be treated as distributions from the individual_account for purposes of determining if the individual_account satisfies sec_401 for the calendar_year of purchase note that pursuant to paragraph of the introduction to sec_1_401_a_9_-6 of the final regulations citation below sec_1_401_a_9_-6t above has been replaced with sec_1_401_a_9_-6 sec_1_401_a_9_-8 of the final regulations q a-2 a provides in relevant part that a portion of an employee’s account balance under a defined_contribution_plan is permitted to be used to purchase an annuity_contract while another portion stays in the plan sec_1_401_a_9_-9 of the final regulations q a-1 sets forth the single life table used to compute the life expectancy of an individual revised proposed income_tax regulations were published in the internal_revenue_bulletin pincite_11_irb_865 date revised proposed_regulations the preamble to the revised proposed_regulations provides in relevant part that the revised proposed_regulations were proposed to be effective for distributions for calendar years beginning on or after date sec_1_401_a_9_-6 of the revised proposed_regulations q a-1 c provides in relevant part that distributions under a variable_annuity will not be found to be increasing and thus potentially in violation of the required_distribution rules because the amount of the payments varies with the investment performance of the underlying assets sec_1_401_a_9_-6t of the temporary income_tax regulations published pincite federal_register date temporary regulations provided rules governing required minimum distributions for defined benefit plans and annuity_contracts said temporary regulations have been finalized effective date for purposes of determining required minimum distributions for calendar years beginning on or after date see 2004_26_irb_1082 date the preamble to the final and temporary regulations provides in relevant part that the temporary regulations do not permit annuity payments that ree vary with the value of the underlying assets of the plan to be provided by a defined_benefit_plan with a sec_401 qualified_trust however the temporary regulations do not preclude such payments being made under an annuity_contract purchased from an insurance_contract with an employee’s benefit under aplan the revised proposed_regulations above purchased from an insurance_company will satisfy the requirements of code sec_401 as long as the contract also meets the requirements of sec_1_401_a_9_-6 of the temporary regulations thus annuity_contracts that comply with the language of q a-1 c of sec_1_401_a_9_-6 of the final income_tax regulations q a-1 a provides in relevant part that in order to satisfy sec_401 except as provided in this section distributions under a defined_benefit_plan must be paid in the form of periodic annuity payments for the employee's life or the joint lives of the employee and beneficiary or over a period certain that does not exceed the maximum length of the period certain determined in accordance with a-3 of this section q a-1 a further provides that except as otherwise provided in this section such as permitted increases described in a-14 of this section all payments life joint lives or period certain also must be nonincreasing section a -6 of the final regulations q a-4 provides in general that distributions may be made from an annuity_contract which is purchased with an employee's benefit by the plan from an insurance_company and which makes payments that satisfy the provisions of this section -6 which provides the rules governing required annuity distributions from defined benefit plans q a-4 further provides that if the payments actually made under the annuity_contract do not meet the requirements of sec_401 the plan fails to satisfy sec_401 q a-4 refers to a-14 for the rules governing permitted increases under annuity_contracts sec_1_401_a_9_-6 of the final income_tax regulations q a-13 provides that an annuity_payment may be changed in accordance with the provisions set forth in paragraph b of this a-13 or in association with an annuity_payment increase described in a-14 of this section sec_1_401_a_9_-6 of the final income_tax regulations q8 a-12 a provides in relevant part that prior to the date an annuity_contract under an individual_account_plan is annuitized the interest of an employee or beneficiary under that contract is treated as an individual_account_plan for purposes of code sec_401 thus the required_minimum_distribution for any year is determined under sec_1_401_a_9_-5 ce page sec_1_401_a_9_-6 of the final income_tax regulations a-13 b in conjunction with a-13 c provides rules that determine when changing annuity_payment periods and modifying amounts of annuity payments will not result in violations of the required_distribution rules of code sec_401 a sec_1_401_a_9_-6 of the final income_tax regulations q a-14 a provides that except as otherwise provided in this section all annuity payments whether paid over an employee's life joint lives or a period certain must be nonincreasing or increase only in accordance with one or more of the following with an annual percentage increase that does not exceed the annual percentage increase in a cost-of-living index that as defined in paragraph b of this a-14 for a 12-month_period ending in the year - during which the increase occurs or in a prior year with a percentage increase that occurs at specified times and does not exceed the cumulative total of annual percentage increases in an eligible cost-of-living index as defined in paragraph b of this a-14 since the annuity_starting_date or if later the date of the most recent percentage increase to the extent of the reduction in the amount of the employee’s payments to provide for a survivor's benefit but only if there is no longer a survivor benefit because the beneficiary whose life was being used to determine the period described in sec_401 a ii over which payments were being made either dies or is no longer the employee’s beneficiary pursuant to a qualified_domestic_relations_order within the meaning of sec_414 to pay increased benefits that result from a plan amendment to allow a beneficiary to convert the survivor portion of a joint_and_survivor_annuity into a single sum distribution upon the employee's death or to the extent increases are permitted in accordance with paragraph c or d of this a-14 sec_1_401_a_9_-6 of the final income_tax regulations q a-14 c provides with respect to annuity payments made from contracts purchased from insurance_companies that in the case of annuity payments paid from such annuity_contract if the total future expected payments determined in accordance page with paragraph e of a-14 exceed the total value being annuitized within the meaning of paragraph e of a-14 the payments under the annuity will not fail to satisfy the nonincreasing payment of a-1 a of this section merely because the payments are increased in accordance with one or more of the following- by aconstant percentage applied not less frequently than annually to provide a final payment upon the death of the employee that does not exceed the excess of the total value being annuitized within the meaning of paragraph e of a-14 over the total of payments before the death of the employee as a result of dividend payments or other_payments that result from actuarial gains within the meaning of paragraph e of a-14 but only if the actuarial gain is measured no less frequently than annually and the resulting dividend or other_payments are either paid no later than the year following the year for which the actuarial experience is measured or paid in the same form as the payment of the annuity over the remaining period of the annuity beginning no later than the year following the year for which the actuarial experience is measured and an acceleration of payments under the annuity within the meaning of paragraph e of a-14 sec_1 a -6 of the final regulations q a-14 e provides that actuarial gain means the difference between an amount determined using the actuarial assumptions ie investment return mortality expense and other similar assumptions used to calculate the initial payments before adjustment for any increases and the amount determined under the actual experience with respect to those factors’ sec_1_401_a_9_-6 of the final regulations q a-14 e of the final regulations defines total future expected payments as the total future payments expected to be made under the annuity_contract as of the date of the determination calculated using the single life table in a-1 of sec_1 a - or if applicable the joint and last survivor table in a-3 of sec_1 a - for annuitants who are still alive without regard to any increases in annuity payments after the date of determination and taking into account any remaining period certain the preamble to sec_1_401_a_9_-6 of the final regulations provides the final regulations retain the rules in the temporary in relevant part that page regulations allowing an annuity purchased from an insurance_company with an employee’s account balance under a defined_contribution_plan to provide for variable and increasing payments and clarify that these rules apply to an annuity_contract purchased from an insurance_company by a qualified_trust for a defined for an annuity_contract purchased from an insurance_company benefit plan these final regulations retain the rule that the total expected future payments disregarding any payment increases as of the annuity_starting_date must exceed the premium being annuitized with respect to your ruling requests taxpayer a a participant in plan x and in plan y died on date the facts surrounding this ruling_request indicate that all of the amount standing to taxpayer a's benefit excluding minimum required distributions under plan x and plan y calendar_year payable to individual b her beneficiary under plans x and y will be distributed by means of a purchase of one or more nontransferable annuity_contracts either fixed or variable per plan as described above which contract s will provide for payments to the appropriate beneficiary or beneficiaries said purchase s will occur no later than december with further reference to your ruling requests the nontransferable annuity_contract s will provide for installment payments made over a period certain not exceeding the unrecalculated life expectancy of individual b individual b who is taxpayer a’s sister will be the beneficiary and annuitant of the annuity_contract s to be purchased as noted previously pursuant to taxpayer a’s date beneficiary designation s and consistent with relevant provisions of plan x and of plan y individual b is the beneficiary of taxpayer a’s interest in plan x and plan y initially we note that based on the facts and representations provided above the nontransferable annuity_contract s described herein will comply with the requirements of code sec_401 a and sec_1_401_a_9_-6 of the final regulations thus consistent with sec_1_401_a_9_-4 of the final regulations qs as-1 and individual b may be treated as the designated_beneficiary of taxpayer a's interest in plans x and y payable to her in accordance with taxpayer a’s beneficiary designation furthermore installment payments under the annuity_contract referenced herein may be paid over individual b’s non- recalculated life expectancy beginning no later than date assuming purchase of said contracts no later than date as represented page thus with respect to your ruling requests we have reached the following conclusions that the purchase by the trustee of the trusts associated with plan x and or plan y of one or more individual nontransferable annuity_contracts per plan whether fixed or variable issued with the trustee as owner and with individual b as annuitant with all of taxpayer a’s interest in plan x and or plan y at time of purchase s payable to individual b will not result in a taxable_distribution to individual b that the distribution of any individual nontransferable annuity_contract referenced in the first letter_ruling request from the trustee of either plan x and or plan y to individual b will not result in a taxable_distribution to individual b that individual b may be treated as the designated_beneficiary as that term is used for purposes of code sec_401 of taxpayer a's benefit under plan x and plan y that in determining the required minimum distributions from any individual nontransferable variable_annuity contract s discussed in the letter rulings referenced above the value of the individual nontransferable variable_annuity contracts shall be determined at the appropriate valuation_date of each calendar_year that with respect to plan x a required_minimum_distribution only for the calendar_year the purchase of an annuity_contract will be made to individual b from plan x prior to that with respect to plan y a required_minimum_distribution only for the calendar_year the purchase of an annuity_contract will be made to individual b from plan y prior to that the service’s responses to the fifth and sixth ruling requests above are contingent upon plan x’s and or plan y’s trustee purchasing the annuity_contract s referenced herein no later than december s and that with respect to calendar years beginning with calendar_year code sec_401 required distributions with respect to taxpayer a's interest under either plan x and or plan y may be made to page individual b over the non-recalculated life expectancy of individual b commencing no later than december calendar_year on the single life table found in sec_1 a -1 of the final income_tax regulations question and answer-1 _ individual b’s life expectancy i sec_33 years based with respect to this ruling letter assumes that plan x and plan y are as represented qualified within the meaning of code sec_401 and will remain so qualified at all times relevant thereto additionally it assumes the correctness of all facts and representations contained therein this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with the service a copy of this letter_ruling is being sent to your authorized representative any questions regarding this letter_ruling should be addressed to phone-not a id - fax at toll-free number or sincerely yours qe v frances v slogh manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
